DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on March 1, 2021.

Drawings
The drawings are objected to because electrical contact on the electronic switching element (5) are not identified / labeled in the figure.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recite an electronic switching element in electrical contact with the first flexible wiring support and the second wiring support (line 1-7 of the claim).
However, the structure of electrical connection is not clear. Last two lines of the claim recites the respective contact between the electronic switching element and the respective flexible wiring supports does not comprise any mechanical bonds.
	The specification describe applying a pressure during manufacturing the device. However, how the structure being electrically connected is unclear.
	Additionally, “the respective electrical contacts” lacks proper antecedent basis (second last line of the claim). 
	Claims 2-7 depend upon claim 1 and inherit the same deficiency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 and 2 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer-Berg (US 2015/0049443, submitted by the applicant), in view of Brodsky (US 6,545,226), and Schumacher (US 5,940,278).
Regarding claim 1, Meyer-Berg, figure 1 and 6, discloses an electrical assembly comprising: a first flexible wiring support (108); an electronic switching element (206, obvious as disclosed at paragraph 0027) arranged with a first side in electrical contact with the first flexible wiring support (see figure); and a second flexible wiring support (208) arranged opposite the first flexible wiring support and in electrical contact with a second side of the electronic switching element (see figure); wherein the first wiring support and the second wiring support each comprise a permanently elastic, electrically insulating, thermally conductive material (obvious as the wiring supports are disclosed as flexible wiring, and the substrate would be electrically insulating and thermally conductive, paragraph 00360037); 
Meyer-berg does not disclose wherein the respective electrical contacts between the electronic switching element and the respective flexible wiring supports does not comprise any mechanical bonds.
Meyer-Berg discloses mechanical bonding.
Brodsky, figure 1 and 2, discloses an electrical connection with waded wires, which are compressed with clamping device (contact pad are not soldered with the waded wire (column 5, line 35-45, figure 1, column 5, line 45 to column 6, line 5, figure 2).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to provide the assembly of Meyer-Berg with the electrical connection without mechanical bonding, as taught by Brodsky, and Schumacher, in order to have flexibility of the assembly to be separable without any damage to the assembly.

Regarding claim 2 the modified assembly of Meyer-Berg further discloses wherein the electronic switching element comprises a power semiconductor (obvious as disclosed at paragraph 0027, power management circuit). 

Claims 3, 4, and 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable Meyer-Berg, as applied to claim1 above, and further in view of Busche (US 2017/0117162), and Mandel (US 7352,585).
Regarding claim 3, the modified assembly of Meyer-Berg further discloses wherein the permanently elastic material of the first wiring support and/or of the second wiring support is pressed onto a metallic support (obvious as copper pattern / wiring is part of the flexible dielectric).
Additionally, Busche, figure 3, discloses an electronic assembly with component (12) and sandwiched between elements 20a, 31 and 20b), pressed by force “P,” such as a clamp. Busche further discloses cooling duct (32) for necessary cooling.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Meyer-Berg with the wiring support pressed onto a metallic support to have the assembly in place, including the cooling arrangement.

Regarding claim 4, the modified assembly of Meyer-Berg further discloses wherein the metallic support comprises a cooling element for dissipating heat from the electrical assembly (obvious as applied to claim 3 above, disclosed by Busche and Mandel). 

Regarding claim 6, the modified assembly of Meyer-Berg further discloses wherein the permanently elastic material of the first wiring support and/or the second wiring support comprises a layer resting directly against the respective electrical contacting area of the electronic switching element (obvious as explained and applied to claim 1 above). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified assembly of Meyer-Burg, as applied to claim 1 above, and further in view of Sweet (US 6,623,864).
Regarding claim 7, the modified assembly of Meyer-Berg further does not disclose wherein the permanently elastic material of the first wiring support and/or the second wiring support comprises a polysiloxane and at least one of metal oxide particles or ceramic particles.
However, polysiloxane, as an elastomer, as well as, adding ceramic particles to have better strength and heat transfer is known in the art.
Sweet discloses an elastic / rubber material formed of silicone comprising polysiloxane, and ceramic powder (abstract and claim 1).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified assembly of Meyer-Berg with the permanently elastic material of the first wiring support and/or the second wiring support comprises a polysiloxane and at least one of metal oxide particles or ceramic particles, as taught by Sweet, in order to have desired elasticity, as well as, better strength and heat conductivity.
Additionally, it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li (US 6,722,893), in various embodiments discloses an electrical connection without bonding.
Rathburn (US 2014/0242816), discloses an electrical connection by applying force.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847  
                                                                                                                                                                                           IBP / June 17, 2021